Citation Nr: 0940624	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-27 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from January 1958 to 
January 1960.  He died in August 2007.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision in which the RO 
denied the appellant's claim.  

In July 2009, the appellant and her brother testified during 
a Travel Board hearing before the undersigned; a copy of the 
transcript is in the record.


FINDINGS OF FACT

1.  The Veteran did not serve during a period of war nor was 
he discharged or released from active service for a 
disability that was incurred or aggravated in the line of 
duty.  

2.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.  

3.  There was no claim for compensation or pension pending at 
the time of the Veteran's death.  

4.  The Veteran did not die while in a VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  




CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009) impose obligations on VA in terms of its duty to 
notify and assist claimants.  Collectively, in letters dated 
in October 2007 and April 2008, the appellant was provided 
notice of what was needed to establish her claim, and of VA's 
and her duties to provide information and evidence in support 
of her claim.  Included in the record are copies of the 
Veteran's service treatment records, the Veteran's 
certificate of death, the appellant's certificate of birth, 
the receipt for payment of burial benefits, private hospital 
and physician reports, the hearing transcript, and various 
statements. 

Inasmuch as the law, and not the evidence, is dispositive in 
this case, there can be no prejudice regarding VA's duties to 
notify and assist claimants.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As such, there is no prejudice to the appellant to 
continue with adjudication of this claim.  

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).  

In the instant case, the record discloses that the Veteran 
died in August 2007 as a result of a myocardial infarction 
and that other significant conditions contributing to his 
death were: peripheral arterial occlusive disease, hospital 
acquired pneumonia, and cerebrovascular disease.  At the time 
of his death, he had been, and was, hospitalized at the 
Philippine General Hospital following a transfer from the 
Divine Grace Medical Center, neither of which are VA 
facilities.  

The record also reflects that the Veteran was not, at the 
time of his death, in receipt of VA service-connected 
compensation or nonservice-connected pension benefits.  

Thus, the record does not show, nor does the appellant 
contend, that the Veteran died while admitted to a VA 
facility or while traveling under proper authority and at VA 
expense for the purpose of examination, treatment or care.  

It also does not show (nor does the appellant contend) that 
the Veteran was in receipt of pension or compensation (or 
military retirement pay) at the time of his death.  Earlier 
claims for such benefits had been denied by the RO and are 
final.  See 38 C.F.R. § 20.1103 (2009).

Additionally, there is no evidence that the Veteran had a 
pending claim for such benefits at the time of death.  During 
the Travel Board hearing, the appellant testified that the 
Veteran had prepared a claim for VA benefits but he had not 
actually filed it.  

The Veteran did not serve during a period of war (that is, he 
had only peacetime service), his body was not held by a state 
or a political subdivision of a state due to lack of a next 
of kin and insufficient resources in his estate; rather the 
place of final disposition was the Binakayan Cemetery.  

Further, it is not shown (nor does the appellant allege) that 
the Veteran was discharged or released from active service 
for a disability incurred or aggravated in service.  
Therefore, it is undisputed that the requirements for VA 
burial allowance have not been met under 38 C.F.R. § 1600(b-
c) or 38 C.F.R. § 3.1605.

The Board acknowledges the appellant's contention, which 
appears to advocate that all deceased veterans should be 
eligible for burial allowance, despite not having a pending 
application for VA benefits at the time of death or that fact 
that the veteran did not die while in VA's care.  As 
discussed above, that is not the current state of the law 
relating to VA nonservice-connected burial benefits.  



The Board also acknowledges the Veteran's years of honorable 
service; however, in the case at hand, the law is 
dispositive, and VA is bound by the statutes enacted by 
Congress.  38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances, the appellant's claim for burial benefits must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

The claim for nonservice-connected burial benefits, being 
without legal merit, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


